DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status
	Claims 1-16 are rejected.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11 and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Herrin et al. (US 2010/0243554) [hereinafter Herrin].
	With respect to claim 1, Herrin discloses a filter element 12 for a filter assembly 10, as shown in Fig. 1, having: an endcap assembly 16 (coupling member) for engaging a corresponding endcap 42 (coupling member) of a second filter element 14 of the filter assembly 10, as shown in Fig. 2, to connect the filter element 12 with the second filter element 14 when the second filter element 14 is removably installed within the filter element 12, as shown in Fig. 2, the coupling member 16 including one of: a continuous thread or a thread segment; a continuous groove or a groove segment 37, 39, 40; and a lug 40; and a detent member 46, 48, 50, as shown in Fig. 8, for resisting disengagement of the coupling member 16 from the corresponding coupling member 42 of the second 

	With respect to claim 2, Herrin discloses wherein the detent member includes one of an indentation 50 and a bump provided on a pedestal 40 disposed on an end cap 16 of the first filter element 12, as shown in Fig. 9, the detent member releasably engaging a corresponding detent member 46 provided on the second filter element 14, as shown in Fig. 8, when the second filter element 14 is removably installed within the filter element 12, as shown in Fig. 2.

	With respect to claim 3, Herrin discloses a filter medium for mechanically removing particulates from a fluid to be treated, as shown in Fig. 2.

	With respect to claim 4, Herrin discloses an upper end cap 36 and a lower end cap 18, the filter medium disposed between the upper and lower end caps 36, 18, the upper end cap 36 including an opening 50 for removably inserting the second filter element 14 within the filter element 12, as shown in Fig. 8.

	With respect to claim 5, Herrin discloses an end cap 36 having an opening 50 for removably inserting the second filter element 14 within the filter element 12, the opening 50 having a surface which includes the coupling member 16, the coupling member 16 including one of: a continuous thread or a thread segment; a continuous groove or a groove segment 37, 39; and a lug 40, as shown in Figs. 8-9.

	With respect to claim 6, Herrin discloses an end cap 36 having an opening for removably inserting the second filter element 14 within the filter element 12, the coupling member 40 disposed within the opening of the end cap 36, as shown in Fig. 10.

	With respect to claim 7, Herrin discloses wherein the coupling member 16 comprises a filter lock insert 42 having an annular circumferential surface, the filter lock insert 42 including one of: a continuous thread or a thread segment provided on the circumferential surface of the filter lock insert; a continuous groove or a groove segment 41, 43, provided in the circumferential surface of the filter lock insert 42; and a lug 44 provide on the circumferential surface of the filter lock insert 42, as shown in Fig 9.

	With respect to claim 8, Herrin discloses an end cap 36 having an opening for removably attaching the filter element 12 to a filter system, as shown in Fig. 16.

	With respect to claim 9, Herrin discloses an end cap 36 having an opening and a connector disposed within the opening for removably attaching the filter element 12 to a filter system, as shown in Fig. 16.

	With respect to claim 10, Herrin discloses a filter element 14 for a filter assembly 10, as shown in Fig. 2, having: a coupling member 42 for engaging a corresponding coupling member 16 of a second filter element 12 of the filter assembly 10, as shown in 

	With respect to claim 11, Herrin discloses wherein the detent member includes one of an indentation and a bump 46 provided on an abutment surface of a handle 44 of the filter element 14, the detent member releasably engaging a corresponding detent member 50 provided on the second filter element 12, when the filter element 14 is removably installed within the second filter element 12, as shown in Fig. 2.

	With respect to claim 14, Herrin discloses a handle structure 40 and a filter medium depending from the handle structure 40, as shown in Fig. 2.

	With respect to claim 15, Herrin discloses wherein the handle structure includes a closure member 44 and a handle member 46 extending from the closure member 44, the closure member 44 including the coupling member 42, as shown in Fig. 9.

	With respect to claim 16, Herrin discloses wherein the closure member 44 includes a skirt having an annular circumferential surface, the circumferential surface including the coupling member 42, as shown in Fig. 9.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Herrin (US 2010/0243554A1) in view of Heskett (US 5,314,623).
	With respect to claims 12-13, Herrin lacks a filter medium including fluid purifying particles; and wherein the fluid purifying particles are formed of an alloy of copper and zinc.
Heskett discloses an apparatus for treating a fluid, as shown in Fig. 1, having a treating tank 16 and metal particulate matter 18. The metal particulate matter may be used in combination or conjunction with other fluid treating mediums to provide an enhanced fluid treating system (see col. 7, lines 47-56). The water is passed through both a bed of metallic particulate matter such as brass, and a conventional treatment process (see col. 10, lines 11-14).  It has been found that the use of copper or a copper alloy such as brass in a treating system is effective to combat bacteria such as E. coli commonly found in sewage contaminated water supplies as well as other undesirous organisms such as Pseudomonas (see col. 10, lines 26-31).  The term "brass" is used herein to indicate a copper-zinc alloy (see col. 10, lines 32-33).  It would have been obvious to one of ordinary skill in the art to provide the second filter element disclosed by Herrin with fluid purifying particles formed of an alloy of copper and zinc, as taught by Heskett, in order to combat bacteria and enhanced the effectiveness of the filtration (see col. 7, lines 47-56 and col. 10, lines 26-31).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,612,258. Although the claims at issue are not identical, they are not patentably distinct from each other because Patent No. 10,612,258 anticipate the claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE GONZALEZ whose telephone number is (571)272-5502.  The examiner can normally be reached on M-F 9-5:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MADELINE GONZALEZ/Primary Examiner, Art Unit 1778